DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 12/30/21.
Claims 1-2, 6-12, and 16-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 12/30/21, has been entered. Claims 1, 10-11, and 16 have been amended. Claims 3-5 and 13-15 have been cancelled. In light of Applicant’s amendments, the 112(a) and 112(b) rejections have been overcome.

Priority
The examiner acknowledges that the instant application claims priority from foreign application JP 2018-237226, filed on 12/19/18 and therefore, the claims receive the effective filing date of December 19, 2018.  

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.

It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed. See MPEP § 608.01(n).

Claim Interpretation
            The examiner acknowledges that claim 10 recites one or more claim limitations that use a generic place holder coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f). Since the “unit configured to” and “unit for” are recited in the specification (see at least [0032]) as part of the “information processing terminal”, for purposes of this examination, the examiner will interpret the limitations as being performed by hardware. Therefore upon further consideration, claim 10 is no longer interpreted under 35 U.S.C. 112(f) because the functionality is performed by the information processing terminal, which recites sufficient structure for the units.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A wearable terminal comprising: 
a display;
an image sensor configured to capture a first image comprising a first gesture and a product; and
a processor, wherein the processor is configured to:
recognize the first gesture of a user specifying the product, based at least in part on the first image, the user being a seller;
acquire product information related to the product specified, in response to the recognized first gesture;
show a visible output of the product information on the display; 
recognize a second gesture of the seller, based at least in part on a second image comprising the second gesture and the product, the second image being captured by the image sensor; and
in response to the recognized second gesture of the seller, perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display after the image sensor has captured the product.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of the emphasized features above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the terminal is wearable and comprises a display and an image sensor, using an image sensor to capture a first image, and performing the claimed steps with a processor, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “on the display”, “on an electronic transaction platform” and “image sensor has captured the product”, the “capture”, “recognize”, “acquire”, “show” and “perform” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A wearable terminal comprising: 
a display;
an image sensor configured to capture a first image comprising a first gesture and a product; and
a processor, wherein the processor is configured to:
recognize the first gesture of a user specifying the product, based at least in part on the first image, the user being a seller;
acquire product information related to the product specified, in response to the recognized first gesture;
show a visible output of the product information on the display; 
recognize a second gesture of the seller, based at least in part on a second image comprising the second gesture and the product, the second image being captured by the image sensor
in response to the recognized second gesture of the seller, perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display after the image sensor has captured the product.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a terminal, display, image sensor, processor, electronic transaction platform, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that the capturing, recognizing, acquiring, showing, and performing steps are performed by a terminal comprising a display, image sensor, and a processor, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
            Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
            Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. acquiring product information, showing a visible output of product information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 10 and 11 are a system and method reciting similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.
Claims 2 and 6-9 are dependencies of claim 1, claims 17-20 are dependencies of claim 10, and claims 12 and 16 are dependencies of claim 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the product information of the product is selected via an object used for the first gesture (sales activity/behavior that further limits the abstract idea)
-wherein the object is a finger of the user (further limiting the type of object does not integrate the abstract idea into a practical application)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH, U.S. 20170116657 A1 (previously cited and hereafter referred to as “OH”), in view Higgins, U.S 9,898,742 B2 (previously cited and hereafter referred to as “Higgins”).

            Regarding claim 1, OH discloses a wearable terminal comprising ([0003] the present invention relates to a payment information providing system using a wearable device...such as a smart glass [wearable device can be smart glass, consistent with the specification [0016] wearable terminal may be an eyewear terminal (smart glasses)]): 
a display ([0067] a wearable device including...a display unit for displaying);
an image sensor configured to capture a first image comprising a first gesture and a product ([0023] wearable device for recognizing and photographing a product image by sensing a motion of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [the wearable device, which can be smart glasses, senses motion and photographs (captures an image) of the product, take a photograph, and store the image taken]; [0295] The wearable device 100” displays an image corresponding to a view of a user on a ; and 
a processor, wherein the processor is configured to ([0385] The term “device” or “system” in the specification encompasses all instruments, devices and machines for processing data, including a processor... The processing system may include, in addition to hardware, a code that creates an execution environment for the computer program if requested, e.g., a code constituting processor firmware, a protocol stack, a database management system, an operating system, or any combination thereof):
recognize the first gesture of a user specifying the product, based at least in part on the first image 
acquire product information related to the product specified, in response to the recognized first gesture ([0067] wearable device including: an image acquisition unit for acquiring; [0295] The wearable device 100” displays an image corresponding to a view of a user on a screen, and if the user performs a preset motion [gesture], the wearable device 100” identifies an object from the displayed image, registers the identified object as an interested product, and receives benefit information corresponding to a category where the interested product belongs to from the product information providing device 200” [wearable device recognizes gesture and identifies information of a product, identifying is considered to be acquiring]); and
show a visible output of the product information on the display ([0023] wearable device for recognizing and photographing a product image by sensing a motion of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [display product information received on device screen]).
OH does not explicitly disclose:
	the user being a seller;
	recognize a second gesture of the seller, based at least in part on a second image comprising the second gesture and the product, the second image being captured by the image sensor; and
	in response to the recognized second gesture of the seller, perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information is shown on the display after the image sensor has captured the product.
Higgins, on the other hand, teaches:
	the user being a seller ([Col. 11, ll. 25-30] – user may sell clothes by making a gesture);
	recognize a second gesture of the seller, based at least in part on a second image [model] comprising the second gesture and the product, the second image being captured by the image sensor in ([Col. 11, ll. 25-44] – user may stand in front of a sensor and make a gesture that correlates to a command to list the item for sale on the electronic market place and in [Col. 20, ll. 24-28] – The system generates a model of the user and analyzes the model to determine a gesture performed by the user.); and
	in response to the recognized second gesture of the seller, perform a predetermined process comprising listing the product for sale on an electronic transaction platform for the product of which the product information [2D representation] is shown on the display after the image sensor has captured the product in ([Col. 11, ll. 25-44] – Based on determining the user’s gesture corresponds to listing the item for sale, the system may initiate the listing of the item for sale on the electronic marketplace on behalf of the user. The system may create a listing for the item which includes creating a 2D representation of the item).
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by OH, the limitations emphasized above, as taught by Higgins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would 

Regarding claim 2, OH in view of Higgins teaches the system of claim 1. 
OH does not explicitly disclose wherein the listing comprises using the product information to list the product for sale. 
Higgins, on the other hand, teaches wherein the listing comprises using the product information to list the product for sale ([Col. 26, ll. 60-65] – “action module 2950 includes a description of the characteristics in a listing of the physical object…the characteristic is a spatial dimension of the physical object…e.g., describe the size of the physical object”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Higgins with OH for the reasons identified above with respect to claim 1.

Regarding claim 6, OH in view of Higgins teaches the system of claim 1. 
OH further discloses wherein the image sensor is further configured to capture a fourth image including a fourth gesture and the product, and wherein the processor is further configured to: recognize the fourth gesture based at least in part on the fourth image ([0025] product can be selected according to various gestures [multiple gestures]; [0165] motion sensing unit 110 may sense [recognize] a gesture of picking up the product or a gesture of a finger pointing at the product from the image of the focused product [one gesture is picking product up, a second gesture is a finger pointing]; [0166] At this point, if the motion of the user sensed by the motion sensing unit 110 matches a preset motion, the camera module 120 may recognize and 
OH does not explicitly disclose register the product in a predetermined list in response to the recognized fourth gesture of the user. 
Higgins further teaches register the product in a predetermined list in response to the recognized fourth gesture of the user ([Col 1, ll. 14-19] user's gesture representing adding [registering] an item of virtual clothing to the user's virtual closet may be correlated to adding the item of virtual clothing to a “like” list, also known as a wish list (e.g., a list of items to be considered for purchasing in the future) [system recognizes gesture and adds (registers) product to wish list which is interpreted to be a predetermined list]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Higgins with OH for the reasons identified above with respect to claim 1.

Regarding claim 7, OH in view of Higgins teaches the system of claim 1. 
OH further discloses wherein the product information of the product is selected via an object used for the first gesture ([0295] The wearable device 100” displays an image corresponding to a view of a user on a screen, and if the user performs a preset motion [gesture], the wearable device 100” identifies an object from the displayed image, registers the identified 

Regarding claim 8, OH in view of Higgins teaches the system of claim 7. 
OH further discloses wherein the object is a finger of the user ([0280] For example, since the muscles used when the user moves fingers are different from each other, the electromyography sensor may grasp movement of each finger, and since a motion also can be sensed through a combination of the fingers, as the electromyography sensor senses various motions, the control unit 130’ described below may issue a command corresponding to the motion [finger motion recognized]). 

Claim 10 recites a system comprising substantially similar limitations as claim 1. The claim is rejected under substantially similar grounds as claim 1. 

Claim 11 recites a method comprising substantially similar limitations as claim 1. The claim is rejected under substantially similar grounds as claim 1. 

Claim 12 recites a method comprising substantially similar limitations as claim 2. The claim is rejected under substantially similar grounds as claim 2. 
            
Claim 16 recites a method comprising substantially similar limitations as claim 6. The claim is rejected under substantially similar grounds as claim 6.

Claim 17 recites a method comprising substantially similar limitations as claim 2. The claim is rejected under substantially similar grounds as claim 2. 

Claim 18 recites a method comprising substantially similar limitations as claim 3. The claim is rejected under substantially similar grounds as claim 3.

Claim 20 recites a method comprising substantially similar limitations as claim 6. The claim is rejected under substantially similar grounds as claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OH, in view of Higgins, in further view of U.S. 2017/0124552 Al to Lee (previously cited and hereafter referred to as “Lee”). 

Regarding claim 9, OH in view of Higgins teaches the system of claim 7. 
OH in view of Higgins does not explicitly teach wherein the processor is further configured to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display. OH does disclose in ([0023] wearable device for recognizing and photographing a product image by sensing a motion of a user and transferring the photographed product image to a product information providing device, and receiving product information transferred from the product information providing device and displaying the product information on a screen [display product information received on device screen]). 
OH in view of Higgins does not explicitly teach to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display. 
Lee, on the other hand, teaches to delete the product information from the display, in a case where the object is positioned in a predetermined region in another image captured by the image sensor and the another image is shown on the display ([0067] second gesture is a gesture indicative of an expression of purchase cancel of the user who wants to delete the commodity, added to the shopping basket, from the shopping basket... The second gesture does not need to be opposite the first gesture and has only to be different from the first gesture. In the embodiment, when the user throws his or her arm on which the smart watch has been worn to the left, it is interpreted as an expression of purchase cancel of the user [if gesture is different than purchase gesture, order is canceled. The gesture is deleted in the same position and that is noticed by the device, the item is not purchased]).


Regarding claim 19, OH in view of Higgins teaches the system of claim 10. OH further discloses wherein the predetermined process further comprises starting a purchase process to purchase, on the electronic transaction platform, another product recognized by the first gesture ([0264] FIG. 15 is a view showing the sequence diagram of a method of making a payment by sensing a motion [gesture] according to an embodiment of the present invention [gesture is sensed and payment is made]; [0023] a contents providing server for receiving the product information from the product information providing device and transferring digital contents to the wearable device if a product to be purchased 1s selected according to the received product information [process of a purchase]; [0011] For example, although a user does not take out his or her wallet and make a payment, the user may make a payment using digital contents presented 
OH in view of Higgins does not explicitly teach wherein the image sensor is further configured to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture. 
Lee, on the other hand, teaches wherein the image sensor is further configured to capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product in response to the recognized third gesture ([0009] wearable device itself by recognizing a movement, action or gesture of a user through a action recognition sensor mounted on the wearable device [wearable device recognizes user gesture]; [0046] first gesture of putting a commodity in a shopping basket, a second gesture of deleting a commodity put in the shopping basket...a gesture may be added and stored as many as a user likes in response to a user’ setting. For example, a third gesture of paying a commodity put in a shopping basket [paying for a commodity is interpreted as performing/confirming a purchase process], a fourth gesture of cancelling settlement, etc. may also be added and stored in the memory unit [multiple gestures may be added/stored that initiate different responses, a third gesture is shown 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by OH in view of Higgins, capture a third image including a third gesture and the product, and wherein the processor is further configured to: recognize the third gesture based at least in part on the third image; and accept to purchase the another product the purchase process in response to the recognized third gesture, as taught by Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OH in view of Higgins, to include the teachings of Lee, in order to control a wearable device itself by recognizing a movement, action or gesture of a user through an action recognition sensor mounted on the wearable device (Lee, [0009]). 


Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered.

35 U.S.C. § 101
	Applicant asserts “the present amendment and remarks overcome the other grounds of rejection, namely under Sections 103 and 112, these additional claim elements and clarifications further highlight the concrete improvements to specific technology that the recited subject matter brings, amounting to significantly more than any abstract idea”; however the Examiner disagrees. As made clear by the courts, the “novelty” of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." See MPEP 2106.05(I). Furthermore, the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. As shown above in the current rejection, the Examiner has identified the additional elements in representative claim 1 such as a wearable terminal, display, image sensor, processor, and electronic transaction platform. The recited additional elements, even when considered as an ordered combination, do not provide a non-conventional or non-generic arrangement, and therefore, do not add anything that is not already present when they are considered individually. The claim merely invokes computers or other machinery merely as a tool to perform an existing process. "Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA). As such, the Examiner maintains that the claims do not recite significantly more than the abstract idea.

35 U.S.C. § 103
	Applicant argues the cited prior art fails to teach “recognize a second gesture of the seller, based at least in part on a second image comprising the second gesture and the product, the second image being captured by the image sensor; and in response to the recognized second gesture of the seller, perform a predetermined process comprising listing the product for sale…”; however the Examiner disagrees. The Examiner used OH to disclose the limitations of claim 1 and further relied upon Higgins to teach the amended limitations emphasized above. Higgins teaches a system that generates a model based on spatial data received from a sensor. The sensor may be implemented as a mobile device that has a camera to capture an image of the user (Col. 4, ll. 25-30). The system then determines gestures within the model that represent a command to initiate an action within the electronic marketplace for the user (Col. 3, ll. 55-65). Higgins additionally teaches the model of the object may have additional data such as the dimension, shape, size, color, etc. of the object stored in a database (Col. 5, ll. 5-10). The user may perform a gesture in front of the sensor. The gesture may correlate to a command to list the item for sale (Col. 11, ll. 25-44 and Col. 20, ll. 24-38). Based on that specific gesture, the system creates a listing which includes a 2D representation of the item within the listing (Col. 11, ll. 25-44). Therefore the Examiner maintains the rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625